               Case 5:21-cv-02759-SVK Document 19 Filed 08/19/21 Page 1 of 2




 1   Elliot Gale (State Bar No. 263326)
     egale@gajplaw.com
 2   Joe Angelo (State Bar No. 268542)
     jangelo@gajplaw.com
 3   Gale, Angelo, Johnson, & Pruett, P.C.
 4   1430 Blue Oaks Blvd., Ste. 250
     Roseville, California 95747
 5   Telephone: 916-290-7778
     Facsimile: 916-721-2767
 6
     Attorneys for Plaintiff
 7   Travis Thornton

 8
 9
                                 UNITED STATES DISTRICT COURT
10
                NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
11
12    TRAVIS THORNTON,                                          )   CASE NO. 5:21-cv-02759-SVK
                Plaintiff,                                      )
13                                                              )
              vs.                                               )   STIPULATION AND
14                                                              )   [PROPOSED] ORDER OF
      KITSAP CREDIT UNION                                       )   DISMISSAL WITH PREJUDICE
15              Defendant.                                      )   BETWEEN PLAINTIFF AND
                                                                )   DEFENDANT KITSAP CREDIT
16                                                              )   UNION
                                                                )
17                                                              )
                                                                )
18
19
             Plaintiff Travis Thornton (“Plaintiff”), by counsel, and Defendant Kitsap Credit Union by
20
     counsel, hereby stipulate and agree that, pursuant to Federal Rule of Civil Procedure 41(a)(2) all
21
     matters herein between them have been resolved, and that Plaintiff’s claims against Kitsap Credit
22
     Union should be dismissed, with prejudice, with each party to bear its own costs and attorneys’
23
     fees.
24
25
26
27
28

     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE BETWEEN PLAINTIFF AND
     DEFENDANT KITSAP CREDIT UNION – 5:21-CV-02759-SVK

                                                  Page 1 of 2
               Case 5:21-cv-02759-SVK Document 19 Filed 08/19/21 Page 2 of 2




                                                Respectfully submitted,
 1
 2   Date: August 17, 2021                      /s/ Joe Angelo
                                                Joe Angelo
 3                                              Gale, Angelo, Johnson, & Pruett, P.C.
                                                Counsel for Plaintiff Travis Thornton
 4
 5
 6   Date: August 17, 2021                      /s/ Mark Worthge
 7                                              Mark Worthge
                                                Litchfield Cavo
 8                                              Counsel for Defendant Kitsap Credit Union

 9                                              Pursuant to Local Rule 5-1(i)(3), I attest that
                                                concurrence in the filing of this document has been
10                                              obtained from Mark Worthge.
                                                /s/ Joe Angelo
11
12                                      PROPOSED ORDER
13
            PURSUANT TO STIPULATION, IT IS SO ORDERED that Defendant Kitsap Credit
14
     Union is dismissed with prejudice. Plaintiff and Defendant shall each bear their own costs and
15
16   attorneys’ fees.

17
18
           August 19, 2021
     Date: ________________________             ____________________________________
19
                                                Susan van Keulen
20                                              U.S. MAGISTRATE JUDGE, United States
                                                District Court, Northern District of
21                                              California
22
23
24
25
26
27
28

     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE BETWEEN PLAINTIFF AND
     DEFENDANT KITSAP CREDIT UNION – 5:21-CV-02759-SVK

                                                Page 2 of 2
